Continuation sheet –

Continuation of 3 and 12: 
The proposed claim amendments change the scope of the claims to an embodiment which was not previously searched and/or considered and which would require more time to search/consider than is allotted by After Final Consideration Program 2.0.  For this reason the proposed amended claims have not been entered into the record.  

Continuation of 7:
The grounds of rejection set forth in the final Office action filed 11 May 2022 are maintained.


/LEE E SANDERSON/Primary Examiner, Art Unit 1782